Citation Nr: 1730322	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  11-31 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a brain tumor, to include as due to chemical exposure or undiagnosed illness, or as a residual of nerve agent pills or shots.

2.  Entitlement to service connection for a heart condition, to include as due to chemical exposure or undiagnosed illness, or as a residual of nerve agent pills or shots.

3.  Entitlement to service connection for a bilateral shoulder condition, to include as due to chemical exposure or undiagnosed illness, or as a residual of nerve agent pills or shots.

4.  Entitlement to service connection for joint pain involving the knees and legs, to include as due to chemical exposure or undiagnosed illness, or as a residual of nerve agent pills or shots.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to November 1991 and from June 1994 to October 1995.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, with current jurisdiction transferred to the RO in Phoenix, Arizona.  The Veteran filed a notice of disagreement in October 2008.  A statement of the case was provided in October 2011.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in November 2011.

The Veteran participated in a Board hearing in April 2016.  A transcript is of record and has been reviewed.

In August 2016, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The issue of entitlement to service connection for joint pain involving the knees and legs is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has symptoms of a brain tumor that have been attributed to no known clinical diagnosis, or that he has residuals of a brain tumor that are attributable to his military service, to include as due to any in-service chemical exposure or as a residual of nerve agent pills or shots.

2.  The preponderance of the evidence is against finding that the Veteran has symptoms of a heart condition that have been attributed to no known clinical diagnosis, or that he has a heart condition that is attributable to his military service, to include as due to any in-service chemical exposure or as a residual of nerve agent pills or shots.

3.  The preponderance of the evidence is against finding that the Veteran has symptoms of a bilateral shoulder disability that have been attributed to no known clinical diagnosis, or that he has a bilateral shoulder disability that is attributable to his military service, to include as due to any in-service chemical exposure or as a residual of nerve agent pills or shots.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a brain tumor have not been met.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

2.  The criteria for establishing service connection for a heart condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

3. The criteria for establishing service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by letters that were sent to the Veteran in February 2008, February 2014, and August 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C.A. § 5103A.

The Veteran has claimed entitlement to service connection for a brain tumor, a heart condition, and a bilateral shoulder condition.  He has cited exposure to smoke from burning oil wells; diesel, kerosene, and/or other petrochemical fumes; nerve gas (including sarin and cyclosarin); contaminated foods; pyridostigmine pills (NAPP); and vaccines as possible causes of his disabilities.  (See September 2009 Gulf War Registry Examination.)

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran served in the Southwest Asia Theater of Operations during the Gulf War.  (See service personnel records.)  Compensation may be paid to any Gulf War Veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  The chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) IBS; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).  

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a).

Signs or symptoms that may be manifestations of an undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C.A. § 1117(g).

Accordingly, under 38 C.F.R. § 3.317, service connection may be granted on a presumptive basis if there is evidence (1) that the claimant is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

When a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110, 1131 is necessary.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

A.  Brain Tumor

With respect to the claim of entitlement to service connection for a brain tumor, the Veteran reports that, while his brain tumor was excised prior to the appeals period and has not recurred, he suffers from residual symptoms, including migraine headaches.  (See April 2016 Board hearing transcript, pages 11-12.)  The record reflects that the Veteran was not diagnosed with or treated for a brain tumor while in service, and he did not suffer from symptoms in service that have subsequently been linked to the brain tumor.  (See service treatment records.)

The Board has reviewed the record and finds that there is no competent medical evidence linking the Veteran's 2003 brain tumor with his military service, to include any in-service chemical exposures.  There is no evidence of a brain tumor or associated symptoms in service or for several years following the Veteran's October 1995 separation.  The VA and private medical records that pertain to the diagnosis and treatment of the brain tumor do not attribute the tumor to service.  (See Treatment Records from Neurosurgical Specialists (Dr. Bradley R. Nicol), Banner Baywood Medical Center, Flagstaff Medical Center.)  The Veteran has not otherwise produced a medical opinion from a competent expert that links the brain tumor to service.  

The Veteran has been diagnosed with subependymoma.  (See September 2011 Disability Benefits Questionnaire (DBQ) Persian Gulf and Afghanistan Infectious Diseases examination report.)  A VA examiner expressly opined that this disability is not related to any known environmental exposures in the Persian Gulf.  The rationale is that no scientific connections have yet been determined between the exposures of the type that are reported by the Veteran and development of brain tumors.  This opinion is highly probative in that it was authored by a medical professional who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159 (a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  It is based on review of the claims file and contains a rationale that explains the basis of this opinion with reference to pertinent medical literature.  It is also informed by review of VA's Fact Sheet entitled "Particulate Matter throughout Iraq and Afghanistan."  

Finally, the Board notes that the March 2014 VA Gulf War General Medical examination report opines that the Veteran's tension headaches are not related to his brain tumor.  He notes that there is no evidence of recurrence of the brain tumor.  

The contrary opinion comes from the Veteran himself.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds, however, that the questions posed by this claim are of such complexity as to require that the individuals who provide competent medical evidence on this matter must possess a level of expertise that a layperson simply does not possess.  

The Board finds that the probative and competent evidence of record reflects that the Veteran's brain tumor is not etiologically related to service, to include as due to chemical exposure or undiagnosed illness, or as a residual of nerve agent pills or shots.  The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.

B.  Heart Condition

With respect to the claim of entitlement to service connection for a heart condition, the record reflects that the Veteran has been diagnosed with bicuspid aortic valve.  (See, e.g., May 2008 PCC Ambulatory Encounter Record.)  As with the brain tumor claim, however, there is no competent medical evidence linking the Veteran's heart condition with his military service, to include any in-service chemical exposures.  The Veteran reported on his December 2007 claim form that this disability began in 2006, and he has not otherwise contended that this disability began during service.  The private medical records that pertain to the diagnosis and treatment of the heart condition do not attribute the tumor to service.  (See, e.g., Gallup Indian Medical Center records.)

The Veteran has been diagnosed with bicuspid aortic valve.  (See September 2011 DBQ Persian Gulf and Afghanistan Infectious Diseases examination report.)  The examiner expressly opined that this disability is not related to any known environmental exposures in the Persian Gulf.  The rationale is that no scientific connections have yet been determined between the exposures of the type that are reported by the Veteran and development of bicuspid aortic valve.  This opinion is highly probative in that it was authored by a medical professional who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159 (a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  It is based on review of the claims file and contains a rationale that explains the basis of this opinion with reference to pertinent medical literature.  It is also informed by review of VA's Fact Sheet entitled "Particulate Matter throughout Iraq and Afghanistan."  

The September 2011 VA examiner also noted that bicuspid aortic valve is a congenital condition.  A congenital, developmental, familial, or hereditary condition that cannot change (i.e., which is static and not capable of improvement or deterioration) is a "defect or abnormality."  See, e.g., O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014).  Service connection is not warranted for congenital or developmental defects.  38 C.F.R. § 3.303(c).  However, service connection may be warranted for such defects if there is superimposed pathology due to disease or injury in service.  VAOPGCPREC 82-90 (July 18, 1990).  
In the absence of evidence of superimposed pathology due to in-service disease or injury in the case at hand, service connection for bicuspid aortic valve must be denied.

The contrary opinion comes from the Veteran himself.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds, however, that the questions posed by this claim are of such complexity as to require that the individuals who provide competent medical evidence on this matter must possess a level of expertise that a layperson simply does not possess.  

The Board finds that the probative and competent evidence of record reflects that the Veteran's heart condition is not etiologically related to service, to include as due to chemical exposure or undiagnosed illness, or as a residual of nerve agent pills or shots.  The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.

C.  Bilateral Shoulder Disability

With respect to the claim of entitlement to service connection for a bilateral shoulder disability, the evidence reflects that the Veteran has current bilateral shoulder disabilities.  (See, e.g., September 2011 DBQ Persian Gulf and Afghanistan Infectious Diseases examination report.)  He has acknowledged, and the medical evidence reflects, that the Veteran never complained of or sought treatment for shoulder joint pain in service.  (See Board Hearing Transcript, page 8; service treatment records.)  

The Board acknowledges that the Veteran has testified that he first noticed his joint pains a year or two following his return from the Gulf.  (See Board Hearing Transcript, page 8.)  He reported at his April 2011 VA examination that his shoulder pain had a gradual onset beginning in the mid-1990s.  He has also reported onset in 1992 or 1993. (See September 2015 VA chronic pain consultation).  In August 2014, he reported that he has had constant aching pain all over his body for more than 20 years.  

However, the Board must find reports of shoulder pain that originated in service or shortly after separation from service to be non-credible, as elsewhere the Veteran has more credibly denied having had shoulder problems during service or shortly thereafter.  The Veteran reported on his December 2007 claim form that his joint pain started in 2005.  In addition, the August 1997 VA joints examination report notes that the Veteran "denies any joint difficulty any place in his body aside from both knees and this was verified by asking him a total of three times during the history."  The Board finds this 1997 report to be particularly credible, as the Veteran was very clear and specific in his denial of joint pain other than in his knees.  At the time of this examination, the Veteran's in-service shoulder problems would have allegedly already had their onset.  The Board finds these contemporaneous denials of shoulder pain particularly credible in that they were made in the context of a VA examination in which the Veteran was seeking to establish entitlement to benefits for disabilities that he believed he had incurred during service, or that he believed were otherwise related to service.  

The Veteran reported at an April 2005 orthopedic consultation that he has had right shoulder pain for two years, and that it started in Phoenix.  Based on this consultation, an assessment of right shoulder impingement, status post two injections with recurrence, physical therapy no help, was made.  A decompression surgery and scope was scheduled for the following month.  The Board finds this to be credible evidence of onset of right shoulder symptoms several years following separation from service, in that it was made in the context of seeking treatment.  Based in part on this reported history, a surgery was scheduled for the next month.  The Board considers it likely that the Veteran would be truthful about his pertinent medical history in the context of seeking treatment for symptoms that are so drastic that surgery is recommended.  

A February 2008 VA medical record notes that the Veteran has been having pain in the left shoulder and wrist for the past 2 weeks.  Active range of motion of the left arm has increased pain.  He also noted that he "had same problem [with] right arm in 2002-2005, did a scope dx arthritis."  This record lends further credence to an onset of right shoulder symptoms approximately seven years following the Veteran's separation from service, and to the notion that the Veteran's left shoulder symptomatology did not begin until approximately 2008.  

The medical evidence of record first mentions right shoulder complaints in 2002, approximately seven years following the Veteran's October 1995 separation from service.  (See April 2002 record from TLC Family Practice noting treatment for right shoulder rotator cuff.)  He underwent an arthroscopic decompression for a right shoulder impingement syndrome in May 2005.  (See Fort Defiance Operative Report.)  VA medical records reflect that the left shoulder complaints began in January 2008.  He has been treated for a torn left rotator cuff, left rotator cuff tendonitis, and impingement syndrome of the left shoulder.  (See, e.g., August 2008, October 2008 and January 2011 PCC Ambulatory Encounter Records.)  The shoulders were normal on an April 2015 VA radiology report.

The Veteran has been diagnosed with bilateral rotator cuff impingement.  (See, e.g., September 2011 DBQ Persian Gulf and Afghanistan Infectious Diseases examination report.)  The examiner expressly opined that this disability is not related to any known environmental exposures in the Persian Gulf.  The rationale is that no scientific connections have yet been determined between the exposures of the type that are reported by the Veteran and development of impingement syndromes of the shoulder.  This opinion is highly probative in that it was authored by a medical professional who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159 (a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  It is based on review of the claims file and contains a rationale that explains the basis of this opinion with reference to pertinent medical literature.  It is also informed by review of VA's Fact Sheet entitled "Particulate Matter throughout Iraq and Afghanistan."  

Furthermore, the author of the March 2014 VA Gulf War General Medical examination report stated that the Veteran has not reported any additional signs and/or symptoms that are not addressed in the accompanying March 2014 shoulder and arm conditions examination report.  The shoulder and arm conditions examination report notes that the bilateral rotator cuff impingement is a known diagnosis.  Therefore, there are no right shoulder symptoms of undiagnosed illness or medically explained chronic multi-symptom illness.

The contrary opinion comes from the Veteran himself.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds, however, that the questions posed by this claim are of such complexity as to require that the individuals who provide competent medical evidence on this matter must possess a level of expertise that a layperson simply does not possess.  

The Board finds that the probative and competent evidence of record reflects that the Veteran's shoulder disabilities are not etiologically related to service, to include as due to chemical exposure or undiagnosed illness, or as a residual of nerve agent pills or shots.  The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.


ORDER

Entitlement to service connection for a brain tumor, to include as due to chemical exposure or undiagnosed illness, or as a residual of nerve agent pills or shots, is denied.

Entitlement to service connection for a heart condition, to include as due to chemical exposure or undiagnosed illness, or as a residual of nerve agent pills or shots, is denied.

Entitlement to service connection for a bilateral shoulder condition, to include as due to chemical exposure or undiagnosed illness, or as a residual of nerve agent pills or shots, is denied.


REMAND

The Veteran has also claimed entitlement to service connection for joint pain involving the knees and the legs.  In relevant part, the Veteran contends that this disability originated during service and has persisted ever since.  Service treatment records reflect that the Veteran sought treatment for retropatellar pain following a road march in August 1994.  The record contains an adequate opinion with respect to whether the Veteran's joint pain involving the knees and the legs is due to undiagnosed illness or a residual of nerve agent pills or shots.  It does not, however, contain an adequate direct service connection opinion.  Therefore, a remand is necessary in order to obtain such an opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion for the Veteran's joint pain involving the knees and the legs.

The examiner should opine as to whether it is  at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's left knee medial compartment degenerative joint disease, chondromalacia patella of the bilateral knees, and patellar tendinitis of the bilateral knees are causally or etiologically due to service.

In rendering the opinion, the examiner must address:

(a) the Veteran's assertions that he suffers from a current knee disability due to wear and tear associated with his in-service duties;

(b) the August 1994 service treatment record reflecting that the Veteran sought treatment for retropatellar pain following a road march; and 

(c) the Veteran's consistent reports of knee symptomatology since his separation from service.

All opinions should be supported by a clear, thorough rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After the development requested above has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


